TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00844-CV


                                         Q. W., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-001770, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant Q.W. filed her notice of appeal on November 4, 2019. The appellate

record was complete December 2, 2019, making appellant’s brief due December 23, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than January 27, 2020. If

the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on January 14, 2020.
Before Chief Justice Rose, Justices Baker and Triana




                                               2